PRESENT: Goodwyn, C.J., Powell, Kelsey, McCullough, and Chafin, JJ., and Millette, S.J.

LEILA LAROCK
                                                            OPINION BY
v. Record No. 210260                            SENIOR JUSTICE LEROY F. MILLETTE, JR.
                                                             May 19, 2022
CITY OF NORFOLK


                 FROM THE CIRCUIT COURT OF THE CITY OF NORFOLK
                              Junius P. Fulton, III, Judge

       This appeal arises from a former city employee’s petition to a circuit court requesting the

implementation of a grievance panel’s decision to reinstate her and award backpay, and the

circuit court’s refusal to do so. For the reasons stated below, we conclude the circuit court erred

in refusing to implement the grievance panel’s decision, and therefore we will reverse the

judgment of the circuit court and remand this case with instructions.

                                         I. BACKGROUND

       Leila LaRock (“LaRock”) was an employee of the City of Norfolk (the “City”) for

approximately 14 years. On October 1, 2018, the City terminated her. LaRock timely filed a

grievance of her termination pursuant to Code § 15.2-1507(A)(11). On October 28, 2019, the

grievance panel held a hearing regarding LaRock’s termination. On November 7, 2019, the

panel unanimously determined to reinstate LaRock and award her backpay from the date of her

termination.

       However, the City Manager declined to implement the panel’s decision. On November 4,

2019, the City discovered that LaRock had used her city e-mail login and password to access the

City’s cloud database system (“Egnyte”) after her termination. Specifically, LaRock had

accessed the system on July 3, 2019, August 17, 2019, and October 26, 2019, all before the

October 28, 2019 panel hearing. In reaching his decision, the City Manager noted that LaRock’s
conduct “implicate[d] various state and federal laws that [could] subject her to criminal and civil

liability.” He reasoned that because a city employee who engaged in the unauthorized use of

Egnyte would be subjected to serious disciplinary action, including termination, it would be

inconsistent with the City’s policies to reinstate LaRock. The City advised LaRock of its

decision on January 8, 2020.

       LaRock filed a petition in the circuit court pursuant to Code § 15.2-1507(A)(11), arguing

the grievance panel’s decision was binding on the City and seeking an order requiring

implementation of the decision.1 On July 16, 2020, the circuit court held a hearing on the

petition. When asked at the hearing by opposing counsel whether she had accessed Egnyte after

her termination but pending her grievance panel hearing, LaRock conceded that she had.

However, both LaRock and the City stipulated that LaRock did not copy any records from

Egnyte. LaRock argued that, despite her conduct, “the proper remedy would be to go ahead and

reinstate her and if [the City] want[ed] to take disciplinary action at that time,” it could.

       On August 11, 2020, the circuit court issued a letter opinion ruling that it would not

enforce the panel’s decision because it was against public policy. The court reasoned that

LaRock’s actions violated the City’s policies and were potentially felonious. Because LaRock

did not use the grievance process in an honest manner and failed to come before the court with

clean hands, 2 her actions also violated the clean hands doctrine. The court held enforcement of




       1
         After filing her petition in the circuit court, LaRock filed a second grievance with the
City disputing the City Manager’s determination not to implement the panel’s decision. The
disposition of this grievance is not part of the record for this case. Therefore, we will not address
it.
       2
         In other words, she came before the court having engaged in conduct demonstrating a
want of “continued good faith” and “conscience.” Smith v. Henkel, 81 Va. 524, 531 (1886);
Updike v. Lane, 78 Va. 132, 138 (1883); Harrison v. Gibson, 64 Va. (23 Gratt.) 212, 223 (1873).


                                                   2
the panel’s decision, which was reached without the benefit of knowledge of her actions while

the grievance process was ongoing, would be against public policy. Additionally, it explained

that it would create improper precedent to reinstate LaRock when the City would likely terminate

her a second time soon after her reinstatement. On December 10, 2020, the circuit court entered

a final order memorializing its letter opinion.

       On appeal, LaRock argues the grievance panel’s decision was consistent with law and

policy, and the circuit court was therefore required to implement it under Code

§ 15.2-1507(A)(10)(b)(7). She argues that her conduct, which occurred outside of the panel

proceedings, was irrelevant to the determination of whether to implement or refuse to implement

the panel’s decision. Lastly, she argues that the circuit court deprived her of her statutory right

to a grievance proceeding because if it had implemented the panel’s decision and the City

subsequently terminated her, she would have been entitled to a second grievance proceeding.

       The City counters that LaRock’s conduct occurred during and was a part of the grievance

panel proceedings. Thus, her actions are relevant to the question of whether the circuit court

should have implemented the panel’s decision. The City asserts that the circuit court did not err

in refusing to implement the panel’s decision because it was inconsistent with the clean hands

doctrine and the City’s policies.

                                            II. ANALYSIS

       An employee of a locality is entitled to a grievance proceeding to resolve disputes that

may arise between her and the locality as her employer. Code § 15.2-1506. Disciplinary actions,

including terminations, are grievable. Code § 15.2-1507(A)(1). When a locality’s grievance

procedure provides for a final hearing before a grievance panel, the decisions of the grievance

panel “shall be final and binding and shall be consistent with provisions of law and written




                                                  3
policy.” Code § 15.2-1507(A)(10)(a)(6). However, “[t]he question of whether the relief granted

by a panel . . . is consistent with written policy shall be determined by the chief administrative

officer of the local government[.]” Code § 15.2-1507(A)(10)(a)(7).

       After the grievance panel reaches its decision, either party may petition a circuit court

“for an order requiring implementation of the hearing decision.” Code § 15.2-1507(A)(11). This

Court has explained the circuit court’s discretion in reviewing a grievance panel’s decision as

follows:

       [A] circuit court’s authority, according to the statute, is limited to the act of
       implementing, or refusing to implement, the hearing officer’s ruling. A circuit court
       lacks authority to consider the grievance de novo, to modify the hearing officer’s
       decision, to substitute the court’s view of the facts for those of the hearing officer, or to
       invoke its broad equitable powers to arrive at a decision that the court may think is fair;
       the court may only “implement.”

Virginia Dep’t of Env’tal Quality v. Wright, 256 Va. 236, 241 (1998).

       By considering LaRock’s access of Egnyte, which the grievance panel never considered,

the circuit court exceeded its authority. Id. LaRock’s access of Egnyte was conduct that

occurred after she was no longer a city employee, and was separate and apart from the initial

allegations that led to her termination. The grievance panel was not afforded any opportunity to

consider this conduct when it addressed her termination. Because a circuit court may not

substitute its view of the facts for that of the panel, it follows that a court may not consider

additional facts not presented to the panel. Id. The circuit court, therefore, refused to enforce the

panel’s decision for an improper reason.

       The court further erred in applying the clean hands doctrine. Under the equitable clean

hands doctrine, a “complainant seeking equitable relief must not himself have been guilty of any

inequitable or wrongful conduct with respect to the . . . subject matter sued on.” Cline v. Berg,

273 Va. 142, 147 (2007); see also Butler v. Hayes, 254 Va. 38, 43 (1997) (“According to a



                                                  4
settled equity maxim, a litigant who seeks to invoke an equitable remedy must have clean

hands.”), Brown v. Kittle, 225 Va. 451, 456 (1983) (stating the clean hands doctrine is an

equitable doctrine by which a party is denied relief because of his own inequitable conduct).

This Court held in Wright that a circuit court may not invoke its equitable powers to substitute its

own judgment of what it thinks is fair for the grievance panel’s decision. 256 Va. at 241. By

applying the clean hands doctrine, the circuit court invoked its equitable powers where it was not

entitled to do so.

        Furthermore, a circuit court may not consider a grievance de novo, because the grievance

panel’s decision is binding on the circuit court. Id.; see Angle v. Overton, 235 Va. 103, 106-07

(1988) (“[I]f [the City] w[as] free either to accept or to reject the panel's decision, the decision

would not be binding and the grievance procedure mandated by the General Assembly would be

rendered impotent.”); see also Zicca v. City of Hampton, 240 Va. 468, 471 (1990) (reversing a

circuit court’s decision after determining the circuit court failed to implement the panel’s binding

decision to reinstate an employee to the employee’s previous position). Accordingly, the circuit

court erred when it failed to implement the panel’s binding decision to reinstate LaRock and

award her backpay.

        Additionally, the circuit court’s refusal to implement the grievance panel’s decision, as

LaRock asserts, deprived her of her statutory right to a second grievance proceeding. The circuit

court effectively combined LaRock’s initial termination with her newly discovered conduct of

accessing the City’s cloud database system after that termination. This prevented her from

following the grievance procedure under Code § 15.2-1507 concerning her access of Egnyte. By

not implementing the panel’s decision, the circuit court short-circuited LaRock’s right to initiate

a grievance premised upon the new allegations against her.




                                                   5
                                         III. CONCLUSION

       For the foregoing reasons, we will reverse the judgment of the circuit court and remand

this case with directions that the circuit court enter an order which requires that LaRock be

reinstated to her position and receive full backpay from the date of her termination in accordance

with the panel's decision.

                                                                          Reversed and remanded.


JUSTICE KELSEY, with whom JUSTICE CHAFIN joins, dissenting in part.

       I agree with the major premise of the majority’s reasoning — that a circuit court cannot

refuse to enforce a grievance panel’s decision simply because the court disagrees with it.

Because that is not the case before us, I disagree with the majority’s conclusion.

                                                 I.

       The City of Norfolk fired Leila LaRock for violating the City’s employment policies by

allegedly forging a signature. A grievance panel later disagreed with the City’s position and

directed the City to allow LaRock to return to work with backpay. After the grievance panel

made its determination, the City discovered that LaRock had accessed 180 confidential files

during 5 separate logins into the City’s secure computer database that contained highly sensitive

financial information and grant-related documents. She secretly did this after her termination

and before the grievance panel directed that she be rehired. Working on a non-City computer,

LaRock electronically entered the City’s secure database using her former employee user ID and

employee-specific password. Upon breaching that security firewall, she had the ability to

“access, upload, alter and delete documents stored” in the secure database. J.A. at 9. LaRock

disclosed none of this information to the grievance panel, and the City did not learn of her breach

of its secure database until after the panel had completed its work.


                                                 6
        Pursuant to Code § 15.2-1507(A)(10)(a)(7), the City Manager reviewed the grievance

panel’s decision to determine if it was consistent with the written employment policies. The City

Manager offered no disagreement with the grievance panel’s view that the City should not have

fired LaRock based upon the forgery allegation. If that were the only matter to consider, the City

would have dutifully rehired her. What the City Manager concluded that he could not do,

however, was rehire LaRock after she had later committed what he viewed as an unauthorized,

potentially criminal, computer trespass of the City’s secure databases.

        LaRock’s misconduct, the City Manager determined, violated the employee standards

outlined in the City’s written employment policies. He concluded:

               Ms. LaRock’s conduct outlined above was information unknown
               to the City and the grievance panel when the panel made their
               determination to reinstate Ms. LaRock. In light of Ms. LaRock’s
               conduct during the pendency of her grievance, a decision to
               reinstate an individual, who has engaged in conduct during the
               pendency of her grievance, that had she still been employed would
               have subjected her to the most serious of discipline available,
               including termination, and which would have precluded her hiring
               as a new applicant, is inconsistent with City policy, including but
               not limited to the City’s Corrective Action Guidelines and
               Procedures and Grievance Procedures.

J.A. at 32.

        LaRock sued the City seeking her old job back pursuant to the grievance panel’s

determination. In the circuit court, LaRock admitted that she had committed the actions

documented by the City Manager’s investigation. Id. at 28, 63-65. But that did not matter, she

argued, because “the proper remedy” would be to reinstate her, and if the City “want[ed] to take

disciplinary action at that time, that’s a different matter.” Id. at 45. In her view, nothing she did

after her termination was relevant to the question whether the circuit court should issue a

reinstatement order enforcing the grievance panel’s decision. The circuit court rejected

LaRock’s argument, as do I.


                                                  7
       My ultimate disagreement with LaRock begins on a point of agreement. Under Virginia

law, a circuit court cannot alter or reinterpret a grievance panel’s decision simply because the

court disagrees with it. See Virginia Dep’t of Env’t Quality v. Wright, 256 Va. 236, 241-42

(1998). 1 In LaRock’s view, the analysis ends there: The grievance panel said she should be

reinstated, and the circuit court simply refused to do so. 2 The simplicity of LaRock’s argument

is attractive but not persuasive.

                                                 II.

       This case came to the circuit court not as an appeal by the City of an adverse decision by

the grievance panel. The City has never challenged that decision. This case instead is LaRock’s

challenge to the City Manager’s determination that after-discovered evidence (wholly unknown

to the panel) rendered LaRock’s reinstatement violative of municipal employment policy.


       1
         In Wright, a hearing officer rejected an employee’s challenge to a demotion but
gratuitously “recommended” that the state agency nonetheless reinstate him to his former
position. 256 Va. at 239-40. After the agency ignored the recommendation, the circuit court
entered an order reinstating the employee to his former position. Id. at 241. We reversed
“because the trial court erred in deciding the merits of the controversy” by transforming the
hearing officer’s recommendation into a judicial command. Id. at 242. The holding in Wright
had nothing to do with the judicial propriety of refusing to issue an in personam reinstatement
order for reasons unrelated to the merits of the controversy before the administrative
decisionmaker.
       2
         The majority agrees with LaRock on this point. See ante at 5. The authorities cited for
this proposition, however, are cases in which we have held that the grievance panel’s decision
was “binding” on the local government employer (not the court) and in which the circuit court
had improperly interpreted the grievance decision. See Wright, 256 Va. at 241-42 (finding that
the circuit court erred in enforcing a grievance panel’s recommendation as if it were a binding
decision); Zicca v. City of Hampton, 240 Va. 468, 470-71 (1990) (holding that the “grievance
panel’s decision is binding on the City” and that the circuit court erred in finding that the City
“had technically complied” with the decision); Angle v. Overton, 235 Va. 103, 106-07 (1988)
(holding that the trial court erred in finding that the panel’s decision was a non-binding
recommendation on the county). None of these cases address the issue before us — whether the
grievance panel’s decision is binding on a circuit court called upon to implement the decision in
the face of after-discovered evidence wholly unrelated to the forgery allegation considered by the
panel. The distinction may sound artificial, but it is not. It goes to the very heart of the judicial
role in overseeing these disputes.


                                                 8
Claiming that this after-discovered evidence was irrelevant, LaRock went to court seeking a

judicial implementation order under Code § 15.2-1507(A)(11) that would require the City

(subject to contempt-of-court consequences for noncompliance) to reinstate LaRock despite the

City Manager’s decision that doing so violates the City’s employment policy. The circuit court

rejected LaRock’s request. I agree with the circuit court.

                                                A.

       The governing statute provides that “[t]he question of whether the relief granted by a

panel . . . is consistent with written [employment] policy shall be determined by the chief

administrative officer of the local government,” Code § 15.2-1507(A)(10)(a)(7), subject to

exceptions inapplicable here. The Charter for the City of Norfolk makes clear that “[t]he city

manager shall be the administrative head of the municipal government.” Norfolk City Charter

§ 49, 1999 Acts chs. 479, 525, at 681, 793. The chief administrative officer’s interpretation of

the written employment policies, if not arbitrary and capricious, wholly supersedes anything the

grievance panel decides to the contrary.

       The City Manager in this case determined that LaRock’s unauthorized access into the

City’s secure databases — using her personal computer, her former employee user ID, and her

former employee password — violated written employment policies. The City Manager

acknowledged that LaRock was a former employee at the time of the unauthorized access but

interpreted the policy to apply to all new hires and a fortiori to any employee reinstated

retroactively to a former position. The circuit court agreed: “Although the panel never had an

opportunity to consider these improper actions of Ms. LaRock, they constitute a violation of City

policy regarding the restricted access to [the secure computer databases] and are potentially

felonious.” J.A. at 35.




                                                 9
       The City Manager’s interpretation and application of the written employment policies

cannot be easily dismissed. If the City Manager approved the reinstatement, LaRock’s status

would have been retroactively reclassified as an employee from the date of her termination until

the date of her reinstatement. Her pay and her health benefits would have been fully restored for

that entire period, including the days during which she had unauthorized access to the secured

computer database. If she had been an actual employee at the time of the offense, the City

Manager determined that under the City’s written employment policies, LaRock’s actions

“would have subjected her to the most serious of discipline available, including termination.” Id.

at 32. If she were reinstated and retroactively deemed an employee, the City Manager reasoned,

the same policies should apply no differently.

                                                 B.

       I will leave for another day whether the City Manager’s reasoning, standing alone, would

be convincing enough for a circuit court to withhold a judicial order of reinstatement. The City

Manager’s statutory authority to interpret and apply the City’s written employment policies was

not the principal basis for the circuit court’s opinion. While the circuit court agreed with the City

Manager and acknowledged his role in applying City policy, the court focused on the legal

principles governing the issuance of a judicial reinstatement order. I believe the court was right

to do so.

       A judicial reinstatement order is an equitable remedy “analogous to injunctive relief

historically obtainable only in a court of equity.” Atlas Roofing Co. v. Occupational Safety &

Health Rev. Comm’n, 430 U.S. 442, 453 n.10 (1977). A reinstatement order is an in personam,




                                                 10
coercive order to an employer carrying the full force of the judicial contempt power.3 As such, a

reinstatement order retains all the cautionary limitations inherent in its equitable provenance.

The circuit court in this case focused on the unclean hands doctrine, “an ancient maxim of equity

courts,” Richards v. Musselman, 221 Va. 181, 185 (1980), deeply embedded in the history of

Anglo-American chancery courts. See generally 1 John Norton Pomeroy, A Treatise on Equity

Jurisprudence §§ 397-98, at 432-34 (1881); 1 Joseph Story & W.H. Lyon, Jr., Commentaries on

Equity Jurisprudence § 98, at 98 (14th ed. 1918).

       Governing the remedial power of chancellors, the unclean-hands doctrine provided “a

universal rule guiding and regulating the action of equity courts in their interposition on behalf of

suitors for any and every purpose, and in their administration of any and every species of relief.”

1 Pomeroy, supra, § 397, at 432. The doctrine is not and never has been a conceptual outlier but

“one of the elementary and fundamental conceptions of equity jurisprudence,” id. § 398, at 433,

and “far more than a mere banality,” Precision Instrument Mfg. Co. v. Automotive Maint. Mach.

Co., 324 U.S. 806, 814 (1945). 4

       The seminal American case surveying the doctrine states its broad nature but also

emphasizes the restraining principle that prevents the doctrine from becoming nothing more than

a judicial ad hominem:

               The governing principle is “that whenever a party who, as actor,
               seeks to set the judicial machinery in motion and obtain some
               remedy, has violated conscience, or good faith, or other equitable

       3
          See generally Atlas Roofing Co., 430 U.S. at 453 (recognizing that a reinstatement order
is a type of remedy used for the enforcement of a statutory violation).
       4
          Even when “the maxim of ‘clean hands’ does not apply,” the equitable doctrine is
nonetheless “closely akin to the [common-law] maxim in pari delicto, and the two are sometimes
discussed as though involving substantially the same principle.” See Heflinger v. Heflinger, 136
Va. 289, 296 (1923). See generally William J. Lawrence, III, The Application of the Clean
Hands Doctrine in Damage Actions, 57 Notre Dame Lawyer 673, 676, 681 n.80 (1982); Kent
Sinclair, Virginia Remedies § 43-3[D], at 43-17 to -19 (5th ed. 2016).


                                                 11
               principle, in his prior conduct, then the doors of the court will be
               shut against him . . . .” And . . . “whatever may be the rights he
               possesses, and whatever use he may make of them in a court of
               law, he will be held remediless in a court of equity.”
                         But courts of equity do not make the quality of suitors the
               test. . . . They do not close their doors because of plaintiff’s
               misconduct, whatever its character, that has no relation to anything
               involved in the suit, but only for such violations of conscience as
               in some measure affect the equitable relations between the parties
               in respect of something brought before the court for adjudication.
               They apply the maxim, not by way of punishment for extraneous
               transgressions, but upon considerations that make for the
               advancement of right and justice.

Keystone Driller Co. v. General Excavator Co., 290 U.S. 240, 244-45 (1933) (citations omitted).

Courts that apply these principles “are not bound by formula or restrained by any limitation that

tends to trammel the free and just exercise of discretion.” Id. at 245-46.

       When legislatures create statutory rights enforced by traditional equitable remedies, the

unclean hands doctrine has been “assimilated into statutory law” by courts of equity. T. Leigh

Anenson, Announcing the “Clean Hands” Doctrine, 51 U.C. Davis L. Rev. 1827, 1829 & n.3

(2018). In Virginia, for example, the judicial power to issue injunctive relief has been codified

in scores of statutes, and we routinely apply embedded equitable defenses (e.g., unclean hands,

laches, estoppel) when considering whether to issue injunctive relief to enforce a claimed

statutory right.5 When doing so, we are merely applying a “parallel canon of statutory

interpretation” that serves as an analogue to the more commonly known principle that “[w]hen

interpreting statutes addressing common-law subjects, we read them in conformity with the

preexisting common law to the greatest extent possible.” Day v. MCC Acquisition, LC, 299 Va.

199, 206 (2020). To one extent or another, most courts do the same when addressing statutory


       5
        See, e.g., May v. R.A. Yancey Lumber Corp., 297 Va. 1, 17-19 (2019); Cline v. Berg,
273 Va. 142, 147-48 (2007); Sinclair, supra note 4, § 51-3[A], at 51-29 to -30; cf. 11A Charles
Alan Wright et al., Federal Practice and Procedure § 2946, at 100-11 (3d ed. 2013).


                                                 12
claims enforceable by a court’s equitable powers. See generally T. Leigh Anenson, Equitable

Defenses in the Age of Statutes, 36 Rev. Litig. 659, 665-83 (2018).

       These principles apply in a statutory employment termination case no differently than any

other judicial proceeding in which the complainant seeks an equitable remedy. In McKennon v.

Nashville Banner Publishing Co., an employee alleged that she was fired in violation of the Age

Discrimination in Employment Act, 29 U.S.C. § 623(a)(1), and sought a “variety of legal and

equitable remedies.” 513 U.S. 352, 352 (1995). The United States Supreme Court held that

“even though the employer has violated the Act, we must consider how the after-acquired

evidence of the employee’s wrongdoing bears on the specific remedy to be ordered.” Id. at 360.

If such wrongdoing implicates the “unclean hands” doctrine, the Supreme Court stated, equitable

relief can be and often must be denied. Id. at 360-61. Even if the employee was unlawfully

discharged, the Supreme Court explained:

                       The proper boundaries of remedial relief in the general
               class of cases where, after termination, it is discovered that the
               employee has engaged in wrongdoing must be addressed by the
               judicial system in the ordinary course of further decisions, for the
               factual permutations and the equitable considerations they raise
               will vary from case to case. We do conclude that here, and as a
               general rule in cases of this type, neither reinstatement nor front
               pay is an appropriate remedy. It would be both inequitable and
               pointless to order the reinstatement of someone the employer
               would have terminated, and will terminate, in any event and upon
               lawful grounds.

Id. at 361-62 (emphasis added).6




       6
        See also Dotson v. Pfizer, Inc., 558 F.3d 284, 298-99 (4th Cir. 2009); Hartman Brothers
Heating & Air Conditioning, Inc. v. NLRB, 280 F.3d 1110, 1115-16 (7th Cir. 2002); Miller v.
AT&T Corp., 250 F.3d 820, 837-38 (4th Cir. 2001); Russell v. Microdyne Corp., 65 F.3d 1229,
1238-41 (4th Cir. 1995).


                                                13
                                                 C.

       I am in full agreement with the circuit court’s application of the unclean hands doctrine.

As the City Manager discovered and the circuit court factually found, LaRock used a non-City

computer to access a highly confidential, secure database maintained by the City. Though

LaRock was not an employee at the time of the access, she used her former employee user ID

and employee-specific password to breach the City’s security firewall. At that point, she had the

ability to “access, upload, alter and delete documents stored” in the secure database. J.A. at 9.

Uncontradicted evidence shows that LaRock secretly accessed 180 confidential files during 5

separate unauthorized logins.

       Like the circuit court, I offer no opinion on whether LaRock committed a criminal

computer trespass. Whether she did or not, her unauthorized access was surely reason enough

for the circuit court to reject LaRock’s request to implement the grievance panel’s decision by

issuing a judicial order of reinstatement. In refusing to do so, the circuit court was not

attempting to relitigate the merits of the dispute before the grievance panel, which was limited to

the question whether LaRock was rightfully terminated for forgery. The court was instead

addressing for the first time after-discovered evidence that had a direct bearing on the requested

equitable remedy that only a court, not a grievance panel, could award and enforce.

       As for LaRock’s rejoinder — that only a future grievance panel can make that call after

the City fires her following her reinstatement — I believe that argument misses the point. What

a grievance panel might or might not do in the future cannot bind what a court should or should

not do in the present. The circuit court’s equitable power to grant or withhold a purely judicial

remedy — not any claimed discretion to relitigate the grievance panel’s decision — is at stake

here. The remedial discretion available to a court considering a request for a reinstatement order




                                                 14
may take into account “the factual permutations and the equitable considerations” that naturally

“vary from case to case.” McKennon, 513 U.S. at 361. The circuit court properly found that

those permutations and equitable considerations are present in this case.

                                                III.

       In sum, the circuit court did not abuse its equitable discretion by refusing to issue a

judicial reinstatement order based upon after-discovered evidence that LaRock committed a

secret, unauthorized breach of the City’s secured computer database.

       I respectfully dissent in part.7




       7
          On the issue of backpay, LaRock is entitled to backpay from the date of her termination
to the date that the City first learned of her breach of the City’s secured computer databases. See
McKennon, 513 U.S. at 362 (“The beginning point in the trial court’s formulation of a remedy
should be calculation of backpay from the date of the unlawful discharge to the date the new
information was discovered. In determining the appropriate order for relief, the court can
consider taking into further account extraordinary equitable circumstances that affect the
legitimate interests of either party.”); see also Hartman Brothers Heating & Air Conditioning,
Inc., 280 F.3d at 1115-16; Castle v. Rubin, 78 F.3d 654, 657-58 (D.C. Cir. 1996); Russell, 65
F.3d at 1238-41.


                                                15